200 Md. 661 (1952)
90 A.2d 174
BOWEN
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 7, October Term, 1952 (Adv.).]
Court of Appeals of Maryland.
Decided July 15, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
MARKELL, J., delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner in 1950 was convicted in Anne Arundel County of breaking and entering and sentenced to five years in the House of Correction, sentence was suspended for five years during good behavior and petitioner was "paroled". In 1951 petitioner was convicted of larceny in Baltimore County but not sentenced, and was in Anne Arundel County re-sentenced to five years in the House of Correction on violation of probation. Petitioner alleges that he was not guilty in Baltimore County, that he was found guilty only on evidence obtained at his house by illegal search and seizure, that his lawyer, told to appeal in the Baltimore County case, failed to do so, that the Anne Arundel County court refused him a postponement on account of the absence of his lawyer, and that by reason of the Baltimore County conviction his probation was revoked in Anne Arundel County.
These contentions, so far as they can be made at all, can be made on appeal from the action in Anne Arundel County in revoking his probation and re-sentencing him,  or in Baltimore County in convicting him of larceny  and not on habeas corpus. Petitioner alleges no facts which required appointment of counsel on the hearing for violation of probation.
Application denied, with costs.